DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 9-11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an aqueous lithium ion secondary battery, comprising: a negative electrode current collector comprising a surface in contact with an aqueous electrolyte solution, the surface including a material containing 50 mol% or more of Mg; a negative electrode active material layer that includes a negative electrode active material and is in contact with the negative electrode current collector; a positive electrode current collector; a positive electrode active material layer that includes a positive electrode active material and is in contact with the positive electrode current collector; and an aqueous electrolyte solution containing water and an electrolyte, wherein the negative electrode current collector is in contact with the aqueous electrolyte solution, wherein the electrolyte contains lithium bis(trifluoromethanesulfonyl)imide, and the aqueous electrolyte solution contains the lithium bis(trifluoromethanesulfonyl)imide such that an amount of substance of the lithium bis(trifluoromethanesulfonyl)imide is within a range of 7.5 mol to 12.5 mol per kg of the water.  The prior art specifically fails to teach use of a mainly magnesium anode current collector surface in an aqueous battery.  The closest prior art teaches an aqueous lithium ion secondary battery having an anode current collector comprising an aluminum alloy with a metal, such as magnesium, but fails to teach that the current collector has a surface that is at least 50 mol% of magnesium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722